DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-17 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (apparatus), 6 (apparatus) and 11 (apparatus) the closest prior art is Ye et al (WO 2016/058135). Regarding claim 18, Ye et al (WO 2016/058135)  discloses a transmitter optical subassembly,(transmitter optical sub-assembly (TOSA) ,see figure 4 as reproduced below;(Equivalent to Applicant’s figure 2) comprising: a substrate (TOSA is included in housing 370 in the form of optical board (substrate), see paragraph 64 and 88 and figure 4 as reproduced below ;(Equivalent to Applicant’s figure 2)  and a directly modulated laser disposed on the substrate ;(housing 370 with light emitter 310 using laser diode, see paragraph 63 and figure 4 as reproduced below;(Equivalent to Applicant’s figure 2) wherein a single-stage isolator, (optical isolators 350,352, see paragraph 72 and  figure 4 and light pass through isolator in a first direction, see paragraph 2 ;(Equivalent to Applicant’s figure 2) a polarization direction rotator ;(faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73;(Equivalent to Applicant’s figure 2) and an optical branching filter ;(beam splitters (filters) 340,342 , see figure 4 ;(Equivalent to Applicant’s figure 2); wherein the polarization direction rotator is configured to adjust linearly polarized light to P-polarized light,(faraday rotators 350,352 receiving the p-polarized light from the beam splitters (filters) 340,342 and further rotate polarization angle of the received p-polarized light ,see paragraph 69 and 73 and figure 4 as reproduced below;(Equivalent to Applicant’s figure 2) and wherein the optical branching filter includes the optical splitter subassembly and a filter subassembly, (beam splitters (filters) 340,342, in the form of polarization filter or beam splitter, see paragraph 68 and figure 4 as reproduced below;(Equivalent to Applicant’s figure 2) and wherein  in the optical splitter subassembly is with P polarization ;(the polarizing filters 340,342 are transparent to p-polarized light, see paragraph 38 and figure 4 as reproduced below ;(Equivalent to Applicant’s figure 2).



    PNG
    media_image1.png
    530
    706
    media_image1.png
    Greyscale


However regarding claim 1, the prior art of record fails to disclose  wherein a single-stage isolator, a polarization direction rotator, and an optical branching filter are disposed side by side on the substrate in a light propagation path.

However regarding claim 6, the prior art of record fails to disclose  wherein a single-stage isolator, a polarization direction rotator, and an optical branching filter are disposed side by side on the substrate in a light propagation path.


However regarding claim 11, the prior art of record fails to disclose  wherein a single-stage isolator, a polarization direction rotator, and an optical branching filter are disposed side by side on the substrate in a light propagation path.
 
The Examiner found no suggestion or motivation to combine similar teachings from
prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below. 

a. Zhou et al (US 10613339) discloses transmitter optical sub-assembly (TOSA) with distributed feedback laser, collimating lens, isolator and Etalon, see figure 3.

b. Mack et al (US 8168939) discloses a CMOS chip with les, Faraday rotator and turning mirror for supporting direct coupling in an integrated circuit, see figure 3A. 

c. Berger et al (Tunable MEMS devices for optical networks – 2003 attached) discloses an integrated circuit with external cavity laser lens, isolator and beam splitter, see figure 2.

d. Kanazawa et al (Low-crosstalk operation of directly modulated DFB laser array TOSA for 112-Gbit/s DFB laser array TOSA for 112-Gbit/s application – 2016 attached) discloses directly modulated laser array with collimating lens and Isolator to form TOSA in an integrated chip, see figure 6.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636